        Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 1 of 39




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             §     Chapter 11
                                                                       §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                            §     Case No. 20-33233 (DRJ)
                                                                       §
                                       Debtors.                        §     (Jointly Administered)
                                                                       §

                          ORDER (I) APPROVING BIDDING
                    PROCEDURES FOR THE SALE OF THE DEBTORS’
                 MID-CON ASSETS, (II) APPROVING BID PROTECTIONS,
            (III) SCHEDULING CERTAIN DATES WITH RESPECT THERETO,
       (IV) APPROVING THE FORM AND MANNER OF NOTICE THEREOF, AND
     (V) APPROVING CONTRACT ASSUMPTION AND ASSIGNMENT PROCEDURES


             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), for entry of an order (this “Order”), (a) authorizing and approving

the Bidding Procedures, substantially in the form attached hereto as Exhibit 1

(the “Bidding Procedures”), (b) establishing certain dates and deadlines in connection with the

Bidding Procedures, (c) approving the Bid Protections, (d) approving procedures for assuming and

assigning certain executory contracts and unexpired leases, and certain related notices,

(e) approving the Sale Notice, substantially in the form attached hereto as Exhibit 2, and

(f) approving the Cure Notice, substantially in the form attached hereto as Exhibit 3, all as more

fully set forth in the Motion; and the Court having reviewed any evidence in support of the Motion;



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion
      or the Bidding Procedures (as defined herein), as applicable.
      Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 2 of 39




and the Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before the Court (the “Hearing”); and the Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and any objections to the Motion having been withdrawn with prejudice

or overruled on the merits at the Hearing; and upon all of the proceedings had before the Court;

and after due deliberation and sufficient cause appearing therefor, THE COURT HEREBY

FINDS AS FOLLOWS:3

        A.       Jurisdiction and Venue. The Court has jurisdiction to consider the Motion and the

relief requested therein pursuant to 28 U.S.C. § 1334, and venue is proper before this Court

pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding pursuant to 28 U.S.C. § 157(b).

       B.         Bases for Relief. The bases for the relief requested in the Motion are sections 105,

363, 365, 503, and 507 of the Bankruptcy Code and Bankruptcy Rules 2002(a)(2), 6004, 6006,

9007, and 9014.

        C.        Notice of the Bidding Procedures Motion. As reflected in the certificate of service

filed on [●] [Docket No. [●]] (the “Certificate of Service”), the Motion and the notice of the

Hearing was served on the Court’s electronic filing system and the Notice Parties. The notice of

the Motion and of the Hearing is reasonable and sufficient in light of the circumstances and nature

of the relief requested in the Motion, and no other or further notice of the Motion or the Hearing

is necessary. A reasonable and fair opportunity to object to the Motion and the relief granted in

this Order has been afforded under the circumstances.




3
    The findings of fact and conclusions of law herein constitute the Court’s findings of fact and conclusions of law
    for the purposes of Bankruptcy Rule 7052 made applicable pursuant to Bankruptcy Rule 9014. To the extent any
    findings of facts are conclusions of law, they are adopted as such. To the extent any conclusions of law are
    findings of fact, they are adopted as such.



                                                         2
     Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 3 of 39




        D.       Bidding Procedures. The Debtors have articulated good and sufficient reasons for

authorizing and approving the Bidding Procedures attached hereto as Exhibit 1, which are fair,

reasonable, and appropriate under the circumstances and designed to maximize value for the

benefit of the Debtors’ estates, their creditors, and other parties in interest.

        E.       Bid Protections. Subject to the noticing requirements set forth in this Order, the

Bid Protections provided to any Stalking Horse Bidder, (i) are an actual and necessary cost and

expense of preserving the Debtors’ estates within the meaning of sections 503(b) and 507(a)(2) of

the Bankruptcy Code, (ii) are commensurate to the real and material benefits conferred upon the

Debtors’ estates by the Stalking Horse Bidder, (iii) are fair, reasonable, and appropriate, including

in light of the size and nature of the proposed Sale, the commitments that have been made, and the

efforts that have been and will be expended by any Stalking Horse Bidder. The Bid Protections

are necessary to induce a Stalking Horse Bidder to pursue the Sale and to be bound by the Stalking

Horse Agreement.

        F.       Assumption and Assignment Procedures.              The Cure Notice is reasonably

calculated to provide counterparties to the Contracts to be assumed or assumed and assigned with

proper notice of the intended assumption or assumption and assignment of their Contracts, any

cure amounts, and the Assumption and Assignment Procedures, and no other or further notice of

such intention, the cure amounts, or the Assumption and Assignment Procedures shall be required.

        G.       Sale Notice. The Sale Notice is reasonably calculated to provide all interested

parties with timely and proper notice of the Auction, including the date, time, and place of the

Auction (if one is held) and the Bidding Procedures and certain dates and deadlines related thereto,

and no other or further notice of the Auction shall be required.




                                                   3
     Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 4 of 39




          NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

          1.    All objections to the relief granted herein that have not been withdrawn with

prejudice, waived, or settled, and all reservations of rights included in such objections, are

overruled and denied on the merits with prejudice.

I.        Important Dates and Deadlines.

           2.   The following dates and deadlines regarding the Sale are hereby established, subject

to the right of the Debtors to modify the following dates, provided notice is given in accordance

with the terms of this Order:

          Event or Deadline                                 Date and Time
 Deadline to Designate a Stalking      October 8, 2020
 Horse Bidder (if any)

 Qualified Bid Deadline                October 15, 2020, at 12:00 p.m. (prevailing Central Time)

 Cure Objection Deadline               October 23, 2020, at 4:00 p.m. (prevailing Central Time)

 Sale Objection Deadline               October 23, 2020 at 4:00 p.m. (prevailing Central Time);
                                       provided, however, that any objections to the manner in
                                       which the Auction was conducted and the identity of the
                                       Successful Bidder or Backup Bidder may be filed up to 24
                                       hours prior to the Sale Hearing

 Auction (if applicable)               An Auction will be held on October 27, 2020 at 10:00 a.m.
                                       (prevailing Central Time) via remote video

 Sale Hearing                          October 30, 2020, at 9:30 a.m. (prevailing Central Time)


     3.         Successful Bidder. The Debtors shall present the results of the Auction (if any) or

otherwise present the Successful Bidder (as defined in the Bidding Procedures) to the Court at the

Sale Hearing.




                                                  4
      Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 5 of 39




II.        The Bidding Procedures.

      4.        The Bidding Procedures, attached hereto as Exhibit 1 and incorporated by reference

as though fully set forth herein, are hereby approved and the Debtors are authorized to solicit bids

and conduct an Auction, if necessary, on the terms set forth in the Bidding Procedures. The

Bidding Procedures shall govern the submission, receipt, and analysis of all bids, and any party

desiring to submit a bid on the Mid-Con Assets must do so strictly in accordance with the terms

of the Bidding Procedures and this Order. The Debtors are authorized to take all actions as are

necessary or appropriate to implement the Bidding Procedures.

      5.        Each bidder participating at an Auction (if any) shall be required to confirm that it

has not engaged in any collusion with respect to the bidding or the Sale, as set forth in the Bidding

Procedures and an Auction (if any) shall be transcribed or recorded.

      6.        Pursuant to the Bidding Procedures, including any applicable consent and

consultation rights therein, the Debtors may (a) determine which Qualified Bid is the highest or

otherwise best offer, (b) at any time prior to entry of an Order of the Court approving the

Successful Bid, reject any Bid (other than any Stalking Horse Bid (if any)) that the Debtors

determine is (i) inadequate or insufficient, (ii) not in conformity with the requirements of the

Bankruptcy Code or the Bidding Procedures, or (iii) contrary to the best interests of the Debtors’

estates and their creditors, and (c) prior to conclusion of an Auction (if any), may impose such

other terms and conditions upon Qualified Bidders as the Debtors determine to be in the best

interests of the Debtors’ estates in these chapter 11 cases.

      7.        If the Auction is cancelled, then the Debtors shall file a notice with the Court of such

election within two business days of the determination of such election by the Debtors. The

deadline to object to the Sale shall be October 23, 2020 at 4:00 p.m. (prevailing Central Time);

provided, however, that any objections to the manner in which the Auction was conducted and the


                                                   5
       Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 6 of 39




identity of the Successful Bidder or Backup Bidder may be filed up to 24 hours prior to the Sale

Hearing.

       8.       No person or entity, other than any Stalking Horse Bidder (if any), shall be entitled

to any expense reimbursement, break-up fees, “topping,” termination, or other similar fee or

payment, and by submitting a bid, such person or entity is deemed to have waived their right to

request or to file with this Court any request for expense reimbursement or any fee of any nature

in connection with such bid, whether by virtue of section 503(b) of the Bankruptcy Code or

otherwise.

III.         The Stalking Horse and Bid Protections.

       9.       Pursuant to the Bidding Procedures, including any applicable consent and

consultation rights therein, the Debtors are authorized, but not directed, with the consent of the

Consenting Stakeholders, to select one or more bidders to act as the Stalking Horse Bidder and

enter into a Stalking Horse Agreement with such Stalking Horse Bidder.

       10.      The Bid Protections are approved in their entirety and are payable in accordance

with, and subject to the terms of, any Stalking Horse Agreement (if any). Any Break-Up Fee or

Expense Reimbursement in excess of 2% and 1%, respectively, of the purchase price contemplated

by any Stalking Horse Agreement are not approved by this Order. Except as expressly provided

for herein or in the Stalking Horse Agreement (if any), no other termination payments are

authorized or permitted under this Order.

       11.      No later than three business days after the selection of a Stalking Horse Bidder (if

such selection is made), the Debtors shall file with the Court and cause to be published on the case

website a notice that contains information about the Stalking Horse Bidder, including the identity

of the Stalking Horse Bidder, key terms of the Stalking Horse Bidder’s bid, and the proposed

Stalking Horse Agreement (the “Stalking Horse Selection Notice”).


                                                  6
        Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 7 of 39




IV.          The Assumption and Assignment Procedures.

          12.    The Assumption and Assignment Procedures set forth in the Motion regarding the

      assumption and assignment of the Contracts proposed to be assumed by the Debtors and

      assigned to a Successful Bidder are approved.

                 a.      Cure Notice. As soon as practicable after entry of this Order, the Debtors
                         shall file with the Court and serve via first class mail, electronic mail, or
                         overnight delivery, the Cure Notice, attached as Exhibit 3 to this Order on
                         certain non-Debtor Contract counterparties (collectively, the “Contract
                         Counterparties,” and each, a “Contract Counterparty”), and post the Cure
                         Notice to the case website (https://dm.epiq11.com/chesapeake).

                 b.      Content of Cure Notice. The Cure Notice shall notify the applicable
                         Contract Counterparties that the Contracts may be subject to assumption
                         and assignment in connection with the Sale, and contain the following
                         information: (i) a list of the applicable Contracts that may be assumed and
                         assigned in connection with the Sale (the “Assigned Contracts,” each
                         individually, a “Assigned Contract”); (ii) the applicable Contract
                         Counterparties; (iii) the Debtors’ good faith estimate of the proposed
                         amount necessary, if any, to cure all monetary defaults, if any, under each
                         Assigned Contract (the “Cure Costs”); and (iv) the deadline by which any
                         Contract Counterparty to an Assigned Contract must file an objection to the
                         proposed assumption, assignment, cure, and/or adequate assurance and the
                         procedures relating thereto (the “Cure Objection”); provided that service of
                         a Cure Notice does not constitute an admission that such Assigned Contract
                         is an executory contract or unexpired lease or that such Assigned Contract
                         will be assumed at any point by the Debtors or assumed and assigned
                         pursuant to any Successful Bid.

                 c.      Cure Objections. Objections, if any, to a Cure Notice (each,
                         a “Cure Objection”) must: (i) be in writing; (ii) comply with the applicable
                         provisions of the Bankruptcy Rules, the Bankruptcy Local Rules for the
                         Southern District of Texas (the “Local Rules”), and any order governing the
                         administration of these chapter 11 cases; (iii) state with specificity the
                         nature of the objection and, if the Cure Objection pertains to the proposed
                         Cure Costs, state the cure amount alleged to be owed to the objecting
                         Contract Counterparty, together with any applicable and appropriate
                         documentation in support thereof; and (iv) be filed with the Court prior to
                         October 23, 2020 at 4:00 p.m. (prevailing Central Time); provided that
                         the Debtors may modify the Cure Objection Deadline by filing a notice of
                         such modification on the Court’s docket.

                 d.      Effects of Filing a Cure Objection. A properly filed Cure Objection will
                         reserve such objecting party’s rights against the Debtors only with respect


                                                   7
Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 8 of 39




             to the assumption and assignment of the Assigned Contract at issue, and/or
             objection to the accompanying Cure Costs, as set forth in the Cure
             Objection, but will not constitute an objection to the remaining relief
             requested in the Motion.

       e.    Dispute Resolution. Any Cure Objection to the proposed assumption and
             assignment of an Assigned Contract or Cure Costs that remains unresolved
             after the Sale Hearing, shall be heard at such later date as may be agreed
             upon by the parties or fixed by the Court. To the extent that any Cure
             Objection cannot be resolved by the parties, such Contract shall be assumed
             and assigned only upon satisfactory resolution of the Cure Objection, to be
             determined in the Successful Bidder’s reasonable discretion. To the extent
             a Cure Objection remains unresolved, the Contract may be conditionally
             assumed and assigned, subject to the consent of the Successful Bidder,
             pending a resolution of the Cure Objection after notice and a hearing. If a
             Cure Objection is not satisfactorily resolved, the Successful Bidder may
             determine that such Contract should be rejected and not assigned, in which
             case the Successful Bidder will not be responsible for any Cure Costs in
             respect of such contract.

       f.    Supplemental Cure Notice.             If the Debtors discover Contracts
             inadvertently omitted from the Cure Notice or the Successful Bidder
             identifies other Contracts that it desires to assume or assume and assign in
             connection with the Sale, the Debtors may, in consultation with the
             Successful Bidder, at any time before the closing of the Sale supplement the
             Cure Notice with previously omitted Contracts or modifying a previously
             filed Cure Notice, including modify the previously stated Cure Costs
             associated with any Contracts (the “Supplemental Cure Notice”).

       g.    Objection to the Supplemental Cure Notice. Any Contract Counterparty
             listed on the Supplemental Cure Notice may file an objection
             (a “Supplemental Cure Objection”) only if such objection is to the proposed
             assumption or assumption and assignment of the applicable Contracts or the
             proposed Cure Costs, if any. All Supplemental Cure Objections must:
             (i) state, with specificity, the legal and factual basis for the objection as well
             as what Cure Costs are required, if any; (ii) include appropriate
             documentation in support thereof; and (iii) be filed no later than 4:00 p.m.
             (prevailing Central Time) on the date that is 14 days following the date of
             service of such Supplemental Cure Notice, which date will be set forth in
             the Supplemental Cure Notice.

       h.    Dispute Resolution of Supplemental Cure Objection. If a Contract
             Counterparty files a Supplemental Cure Objection in a manner that is
             consistent with the requirements set forth above, and the parties are unable
             to consensually resolve the dispute, the Debtors shall seek an expedited
             hearing before the Court to determine the Cure Costs, if any, and approve
             the assumption of the relevant Contracts. If there is no such objection, then


                                         8
     Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 9 of 39




                         the Debtors shall obtain an order of this Court fixing the Cure Costs and
                         approving the assumption of any Contract listed on a Supplemental Cure
                         Notice.

               i.        No Cure Objections. If there are no Cure Objections or Supplemental Cure
                         Objections, or if a Contract Counterparty does not file and serve a Cure
                         Objection or a Supplemental Cure Notice in a manner that is consistent with
                         the requirements set forth above, and absent a subsequent order of the Court
                         establishing an alternative Cure Cost, (i) the Cure Costs, if any, set forth in
                         the Cure Notice (or Supplemental Cure Notice) shall be controlling,
                         notwithstanding anything to the contrary in any Contract or any other
                         document, and (ii) the Contract Counterparty will be deemed to have
                         consented to the assumption or assumption and assignment of the Contract
                         and the Cure Costs, if any, and will be forever barred from objecting to the
                         assumption or assumption and assignment of such Contract and rights
                         thereunder, including the Cure Costs, if any, and from asserting any other
                         claims related to such Contract against the Debtors or the Successful Bidder,
                         or the property of any of them.

    13.       Any objection to the ability of the Successful Bidder to provide adequate assurance

of future performance with respect to any Assigned Contract, must be filed with the Court no later

than the earlier of (a) the Sale Objection Deadline or Supplemental Assigned Contract Hearing, as

applicable, and (b) 4:00 p.m. (prevailing Central Time) on the date that is 14 days following (x) the

Assumption and Assignment Service Date, or (y) the date of Service of the Supplemental Cure

Notice, as applicable.

    14.       The inclusion of an Assigned Contract in the Cure Notice (or Supplemental Cure

Notice) will not: (a) obligate the Debtors to assume any Assigned Contract listed thereon or

obligate the Successful Bidder to take assignment of such Assigned Contract; or (b) constitute any

admission or agreement of the Debtors that such Assigned Contract is an executory contract or

unexpired lease. Only those Assigned Contracts that are included on a schedule of assumed and

assigned contracts attached to the Definitive Purchase Agreement with the Successful Bidder

(including amendments or modifications to such schedules in accordance with such agreement)

will be assumed and assigned to the Successful Bidder.



                                                   9
      Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 10 of 39




IV.     Sale Notice and Related Relief.

      15.     The Sale Notice, substantially in the form attached hereto as Exhibit 2, is hereby

approved. As soon as practicable after entry of this Order, the Debtors shall serve the Bidding

Procedures, the Sale Notice, and the Cure Notice upon the Notice Parties. In addition, as soon as

practicable after entry of this Order, the Debtors will publish the Sale Notice, with any

modifications necessary for ease of publication, once in New York Times, the Oklahoman, and the

Houston Chronicle, the Billings Gazette, the Philadelphia Inquirer, the Casper Star-Tribune, the

Canton Repository, and The Advocate to provide notice to any other potential interested parties.

      16.     Nothing in this Order or the Bidding Procedures shall be deemed a waiver of any

rights, remedies or defenses that any party (including the sureties, the Debtors, the Debtors’

lenders, any Stalking Horse Bidder, if applicable, or any other prospective purchaser) has or may

have under applicable bankruptcy and non-bankruptcy law, under any indemnity agreements,

surety bonds or related agreements or any letters of credit relating thereto, or any rights, remedies

or defenses of the Debtors with respect thereto, including seeking Bankruptcy Court relief with

regard to the Auction, the Bidding Procedures, the Sale, and any related items (including, if

necessary, to seek an extension of the Bid Deadline).

      17.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

      18.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

      19.     The requirements set forth in Bankruptcy Local Rule 9013-1 and the Procedures for

Complex Chapter 11 Cases in the Southern District of Texas are satisfied by the contents of the

Motion.




                                                 10
    Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 11 of 39




    20.       Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

effective and enforceable upon entry hereof.

    21.       The Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

 Dated: _____, 2020
 Houston, Texas

                                                 DAVID R. JONES
                                                 UNITED STATES BANKRUPTCY JUDGE




                                               11
Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 12 of 39




                              Exhibit 1

                          Bidding Procedures
        Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 13 of 39




                          IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                       §
    In re:                                                             §      Chapter 11
                                                                       §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                            §      Case No. 20-33233 (DRJ)
                                                                       §
                                       Debtors.                        §      (Jointly Administered)
                                                                       §

                                 BIDDING PROCEDURES FOR THE
                             SALE OF THE DEBTORS’ MID-CON ASSETS

       On June 28, 2020, the above-captioned debtors and debtors in possession (collectively,
the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”), in the United States Bankruptcy Court for the Southern District of
Texas (the “Court”).

       On [●], the Court entered the Order (I) Approving Bidding Procedures for the Sale of the
Debtors’ Mid-Con Assets, (II) Approving the Bid Protections, (III) Scheduling an Auction,
(IV) Approving the Form and Manner of the Notice Thereof, and (V) Approving Contract
Assumption and Assignment Procedures [Docket No. [●]] (the “Bidding Procedures Order”),2 by
which the Court approved the following procedures (the “Bidding Procedures”).

        These Bidding Procedures set forth the process for a potential auction (the “Auction”) for
the sale of the Debtors’ oil and gas properties and related infrastructure in the state of Oklahoma
and Hemphill County in the state of Texas (the “Mid-Con Assets” and the “Sale”).3

Copies of the Bidding Procedures Order or other documents related thereto are available
upon request to Epiq Corporate Restructuring, LLC by calling (855) 907-2082 (Toll Free) or
+1 (503) 520-4448 (International) or visiting the Debtors’ restructuring website at
(https://dm.epiq11.com/chesapeake).



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.

2
      All capitalized terms used but not immediately defined shall have the meanings ascribed to them elsewhere in
      these Bidding Procedures.

3
      For the avoidance of doubt, these Bidding Procedures are subject to the terms and conditions contained in any
      orders entered by this Court authorizing the use of cash collateral and debtor in possession financing with respect
      to the Debtors.
       Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 14 of 39




 I.       Assets to be Auctioned.

        These Bidding Procedures set forth the terms by which prospective bidders, if any, may
qualify for and participate in an Auction, thereby competing to make the highest or otherwise best
offer or combination of offers which in the aggregate will make the highest or otherwise best offer
to purchase the Debtors’ Mid-Con Assets. The Mid-Con Assets will be offered for sale through
an Auction. The Debtors may consider bids from multiple bidders (including multiple bids
submitted by the same bidder) for the Mid-Con Assets in any combination.

       The following is a table setting forth key dates and deadlines with respect to the Sale
process:

         Event or Deadline                                 Date and Time
  Deadline to Designate a Stalking    October 8, 2020
  Horse Bidder (if any)
  Qualified Bid Deadline              October 15, 2020, at 12:00 p.m. (prevailing Central Time)
  Cure Objection Deadline             October 23, 2020, at 4:00 p.m. (prevailing Central Time)
  Sale Objection Deadline             October 23, 2020 at 4:00 p.m. (prevailing Central Time);
                                      provided, however, that any objections to the manner in
                                      which the Auction was conducted and the identity of the
                                      Successful Bidder or Backup Bidder may be filed up to 24
                                      hours prior to the Sale Hearing
  Auction (if applicable)             An Auction will be held on October 27, 2020 at 10:00 a.m.
                                      (prevailing Central Time) via remote video
  Sale Hearing                        October 30, 2020, at 9:30 a.m. (prevailing Central Time)


 II.     Public Announcement of Auction.

        As soon as reasonably practicable after entry of the Bidding Procedures Order, the Debtors
shall (a) serve on the Notice Parties (as defined below) a notice of the Auction and Sale
(the “Sale Notice”) and (b) publish the Sale Notice, with any modifications necessary for ease of
publication, in New York Times, the Oklahoman, and the Houston Chronicle, the Billings Gazette,
the Philadelphia Inquirer, the Casper Star-Tribune, the Canton Repository, and The Advocate to
provide notice to any other potential interested parties.

III.     Potential Bidder Requirements.

        To participate in the bidding process or otherwise be considered for any purpose hereunder,
a person or entity (other than any Stalking Horse Bidder) interested in purchasing the Debtors’
Mid-Con Assets (a “Potential Bidder”) must deliver or have previously delivered to the Debtors
the following documents (collectively, the “Preliminary Bid Documents”):

         a.      an executed confidentiality agreement (a “Confidentiality Agreement”) in form and
                 substance acceptable to the Debtors;




                                                 2
      Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 15 of 39




        b.     a non-binding written indication of interest specifying, among other things, the
               amount and type of consideration to be offered, and any other material terms to be
               included in a bid by such party;

        c.     preliminary proof by the Potential Bidder of its financial capacity to close the
               proposed transaction (which may include current audited or verified financial
               statements of, or verified financial commitments (“Financial Statements”) obtained
               by, the Potential Bidder (or, if the Potential Bidder is an entity formed for the
               purpose of acquiring the property to be sold, the party that will bear liability for a
               breach) as well as an overview of any recent transactions), the adequacy of which
               must be acceptable to the Debtors after consultation with the Consenting
               Stakeholders;

        d.     preliminary proof by the Potential Bidder of its ability to receive any and all
               necessary governmental, licensing, regulatory, and other approvals;

        e.     identity of the Potential Bidder, including its legal name, jurisdiction and form of
               organization, and details regarding the ownership and capital structure of the
               Potential Bidder, as well as the identity of any controlling persons, significant direct
               or indirect equity or debt investors, and/or guarantors of such entity;

        f.     a list with the names and contact information for any financial, legal and other
               advisors the Potential Bidder has engaged to assist in connection with the proposed
               Sale; and

        g.     a description of the nature and extent of any due diligence the Potential Bidder
               wishes to conduct.

         Each Potential Bidder shall comply with all reasonable requests for information and due
diligence access by the Debtors or their advisors regarding the ability of such Potential Bidder, as
applicable, to consummate a proposed Sale. Promptly after a Potential Bidder delivers Preliminary
Bid Documents, the Debtors shall (i) determine and notify each Potential Bidder as to whether
such Potential Bidder has submitted acceptable Preliminary Bid Documents, (ii) provide copies of
any such notices to the Notice Parties and any Stalking Horse Bidder, as applicable, and
(iii) provide copies of such Preliminary Bid Documents to the Consenting Stakeholders. Only
those Potential Bidders that have submitted acceptable Preliminary Bid Documents to the
reasonable satisfaction of the Debtors and their advisors, after consultation with the Consenting
Stakeholders, may submit bids to purchase the Debtors’ Mid-Con Assets. The Debtors reserve the
right to work with any Potential Bidder to cure any deficiencies in the Preliminary Bid Documents.

IV.     Obtaining Due Diligence Access.

        Only Potential Bidders that have submitted acceptable Preliminary Bid Documents to the
reasonable satisfaction of the Debtors and their advisors, after consultation with the Consenting
Stakeholders, including any Stalking Horse Bidder (if any), shall be eligible to receive due
diligence information and access to the Debtors’ electronic data room and to additional non-public
information regarding the Debtors. All due diligence requests must be directed to Intrepid
Partners, LLC (“Intrepid”). The Debtors will provide to each Potential Bidder reasonable due


                                                  3
     Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 16 of 39




diligence information, as requested by such Potential Bidder in writing, as soon as reasonably
practicable after such request, and the Debtors shall post substantially all written due diligence
provided to any Potential Bidder to the Debtors’ electronic data room. Potential Bidders will not,
directly or indirectly, contact or initiate or engage in discussions in respect of matters relating to
the Debtors or a potential transaction with any customer, supplier, or contractual counterparty of
the Debtors without the prior written consent of the Debtors. The due diligence period will end
on the Bid Deadline (as defined herein) and subsequent to the Bid Deadline the Debtors shall have
no obligation to furnish any due diligence information.

        In connection with the provision of due diligence information to Potential Bidders, the
Debtors shall not furnish any confidential information relating to the Debtors or a potential
transaction to any person except a Potential Bidder or such Potential Bidder’s duly authorized
representatives to the extent provided in an applicable Confidentiality Agreement.

         The Debtors and their advisors shall coordinate all reasonable requests for additional
information and due diligence access from Potential Bidders; provided that the Debtors may
decline to provide such information to Potential Bidders who, in the Debtors’ reasonable business
judgment, after consultation with the Consenting Stakeholders, have not established, or who have
raised doubt, that such Potential Bidders intend in good faith to, or have the capacity to,
consummate any Sale. For any Bidder who is a competitor or customer of the Debtors or is
affiliated with any competitors or customers of the Debtors, the Debtors reserve the right to
withhold or modify any diligence materials that the Debtors, in their sole discretion, determine are
business-sensitive or otherwise inappropriate for disclosure to such bidder.

               A.      Communications with Potential Bidders (including Qualified Bidders).

        Notwithstanding anything to the contrary in these Bidding Procedures, all substantive
direct communications, including any diligence requests, with Potential Bidders and Qualified
Bidders shall be through Intrepid (via email shall be acceptable).

Intrepid Partners, LLC, 1201 Louisiana Street, Suite 600, Houston, TX 77002, Attn.: Tony
Fernandez (fernandez@intrepidfp.com), shall coordinate all requests for additional
information and due diligence access on behalf of the Debtors.

               B.      Due Diligence from Potential Bidders (including Qualified Bidders).

        Each Potential Bidder (including any Qualified Bidder) shall comply with all reasonable
requests for additional information and due diligence access requested by the Debtors or their
advisors and the Consenting Stakeholders and their respective advisors, regarding the ability of
such Potential Bidder (including any Qualified Bidder) to consummate its contemplated
transaction. Failure by a Potential Bidder (including any Qualified Bidder) to comply with such
reasonable requests for additional information and due diligence access may be a basis for the
Debtors, after consultation with the Consenting Stakeholders, to determine that such bidder is no
longer a Qualified Bidder or that a bid made by such bidder is not a Qualified Bid.




                                                  4
      Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 17 of 39




V.      Stalking Horse Bidders and Bid Protections.

       The Debtors shall be authorized, but not obligated, in an exercise of their business
judgment, with the consent of the Consenting Stakeholders, to: (a) select one or more Qualified
Bidders to act as stalking horse bidders in connection with the Sale (each, a “Stalking Horse
Bidder”) and enter into purchase agreement with respect to a Sale with such Stalking Horse Bidder
(each such agreement, a “Stalking Horse Agreement”); and (b) in connection with any Stalking
Horse Agreement with a Stalking Horse Bidder (i) provide a breakup fee of up to 2% of the
proposed Purchase Price (as defined herein) (the “Breakup Fee”), (ii) agree to reimburse
reasonable and documented out-of-pocket fees and expenses of the Stalking Horse Bidder up to
1% of the proposed Purchase Price (the “Expense Reimbursement”), and/or (iii) provide other
appropriate and customary protections that are reasonably acceptable to the Consenting
Stakeholders or otherwise approved by the Court (together with the Breakup Fee and the Expense
Reimbursement, the “Bid Protections”). No later than three business days after the selection of a
Stalking Horse Bidder, the Debtors shall file a notice with the Court of such selection that includes
a copy of an executed and binding Stalking Horse Agreement.

       The Bid Protections shall be described in detail, including the amount and calculation of
such Bid Protections, in the notice of Stalking Horse Bidder.

VI.     Bid Requirements.

        To be selected to acquire the Mid-Con Assets or to be eligible to participate in the Auction,
if applicable, a Potential Bidder (other than a Stalking Horse Bidder) must deliver to the Debtors
and their advisors a written, irrevocable and binding offer for purchase of the Mid-Con Assets (the
“Bid”) that must be determined by the Debtors in their business judgment, after consultation with
the Consenting Stakeholders, to satisfy each of the following conditions (collectively, the
“Bid Requirements”):

        a.     Identity: Each Bid must fully disclose the identity of each entity and each entity’s
               shareholders, partners, investors, and ultimate controlling entities that will be
               bidding for or purchasing the applicable assets or otherwise participating in
               connection with such Bid, and the complete terms of any such participation, along
               with sufficient evidence that the Potential Bidder is legally empowered to complete
               the transactions on the terms contemplated by the parties. Each Bid must also
               include contact information for the specific person(s) whom Intrepid and Kirkland
               & Ellis LLP (“Kirkland”) should contact regarding such Bid;

        b.     Identity of Mid-Con Assets and Purchase Price: Each Bid must clearly state
               which of the Mid-Con Assets the Potential Bidder seeks to acquire and which
               liabilities of the applicable Debtor the Potential Bidder agrees to assume. Each Bid
               must clearly set forth the purchase price to be paid, including cash and non-cash
               components, if any, including any assumption of liabilities (collectively, the
               “Purchase Price”). The Purchase Price should be a single point value in U.S.
               Dollars for the total enterprise value of the Mid-Con Assets the Potential Bidder
               seeks to acquire on a cash-free, debt-free basis.




                                                 5
Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 18 of 39




  c.    Good Faith Deposit: Each Bid, other than a Stalking Horse Bid, must be
        accompanied by a cash deposit equal to ten percent of the cash consideration of
        such bid, submitted by wire transfer of immediately available funds to an escrow
        account to be identified and established by the Debtors (the “Good Faith Deposit”).
        To the extent a Qualified Bid (other than a Stalking Horse Bid) is modified before,
        during, or after the Auction in any manner that increases the purchase price
        contemplated by such Qualified Bid, the Debtors reserve the right to require that
        such Qualified Bidder (as defined below) increase its Good Faith Deposit so that it
        equals ten percent of the increased Purchase Price;

  d.    Markup of the Purchase Agreement: Each Bid must be accompanied by executed
        transaction documents, including a draft purchase agreement, the form of which
        will be provided to any Potential Bidder prior to the Bid Deadline and in the case
        of an Auction with a Stalking Horse Bidder, a markup of the Stalking Horse
        Agreement, including the exhibits, schedules and ancillary agreements related
        thereto and any other related material documents integral to such Bid pursuant to
        which the Potential Bidder proposes to effectuate the proposed Sale transaction,
        along with copies that are marked to reflect any amendments and modifications
        from the form purchase agreement provided to such Potential Bidder, which
        amendments and modifications may not be materially more burdensome or
        otherwise inconsistent with these Bidding Procedures. The Debtors, in their
        reasonable business judgment, after consultation with the Consenting Stakeholders,
        will determine whether any such amendments and modifications are materially
        more burdensome;

  e.    Committed Financing: Each Bid must include committed financing, documented
        to the Debtors’ reasonable satisfaction, after consultation with the Consenting
        Stakeholders, that demonstrates the Potential Bidder has received sufficient debt
        and equity funding commitments to satisfy such Potential Bidder’s Purchase Price
        and other obligations under its Bid, including the identity and contact information
        of the specific person(s) or entity(s) responsible for such committed financing
        whom Intrepid and Kirkland should contact regarding such committed financing.
        Such funding commitment shall not be subject to any internal approval, syndication
        requirements, diligence or credit committee approvals, and shall have covenants
        and conditions reasonably acceptable to the Debtors after consultation with the
        Consenting Stakeholders;

  f.    Pro Forma Capital Structure: Each Bid must include a description of the
        Bidder’s pro forma capital structure;

  g.    Contingencies; No Financing or Diligence Outs: Any Bid shall not be
        conditioned on the obtaining or the sufficiency of financing, any internal approval,
        or on the outcome or review of due diligence, but may be subject to the accuracy at
        the closing of the specified representations and warranties, which shall not be more
        burdensome, in the Debtors’ reasonable business judgment after consultation with
        the Consenting Stakeholders, than those contemplated by the Stalking Horse Bid,
        if any, and each Bid must identify with particularity each and every condition to


                                         6
Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 19 of 39




        closing, including the executory contracts and unexpired leases for which
        assumption and assignment is required. The Potential Bidders are expected to have
        completed all of their due diligence by the Bid Deadline (as defined below),
        including all business, legal, accounting, and other confirmatory diligence. The
        extent and nature of any remaining due diligence should be set forth in a specific
        list attached to each Bid;

  h.    As-Is, Where-Is: Each Bid must include a written acknowledgement and
        representation that the Potential Bidder: (i) has had an opportunity to conduct any
        and all due diligence prior to making its offer; (ii) has relied solely upon its own
        independent review, investigation, and/or inspection of any documents and/or the
        assets in making its Bid; and (iii) did not rely upon any written or oral statements,
        representations, promises, warranties, or guaranties whatsoever, whether express,
        implied, by operation of law, or otherwise, regarding the completeness of any
        information provided in connection therewith, except as expressly stated in the
        Potential Bidder’s proposed purchase agreement;

  i.    Authorization: Each Bid must contain evidence that the Potential Bidder has
        obtained authorization or approval from its shareholders and/or its board of
        managers or directors, as applicable, with respect to the submission of its Bid and
        the consummation of the transactions contemplated in such Bid;

  j.    Adequate Assurance of Future Performance: Each Bid (other than a Stalking
        Horse Bid) must (i) identify the Contracts to be assumed and assigned in connection
        with the proposed Sale, (ii) provide for the payment of all Cure Costs related to
        such Contract by the Potential Bidder and (iii) demonstrate, in the Debtors’
        reasonable business judgment that the Potential Bidder can provide adequate
        assurance of future performance under all such Contracts;

  k.    Government Approvals: Each Bid, including the Stalking Horse Bid (if any),
        must include a description of all governmental, licensing, regulatory, or other
        approvals or consents that are required to close the proposed Sale, together with
        evidence satisfactory to the Debtors, after consultation with the Consenting
        Stakeholders, of the ability to obtain such consents or approvals in a timely manner,
        as well as a description of any material contingencies or other conditions that will
        be imposed upon, or that will otherwise apply to, the obtainment or effectiveness
        of any such consents or approvals;

  l.    Government Approvals Timeframe: Each Bid must set forth (i) an estimated
        timeframe for obtaining any required governmental, licensing, regulatory, or other
        approvals or consents for consummating any proposed Sale, and (ii) the basis for
        such estimate;

  m.    Compliance with Bankruptcy Code and Non-Bankruptcy Law;
        Acknowledgment: Each Bid must comply in all respects with the Bankruptcy
        Code and any applicable non-bankruptcy law. Each Bid must also include a written




                                          7
    Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 20 of 39




               acknowledgment that the Bidder agrees to all of the terms of the Sale set forth in
               these Bidding Procedures;

       n.      Irrevocable: A Potential Bidder’s Bid must be binding and irrevocable unless and
               until the Debtors accept a higher Bid and such Potential Bidder is not selected as
               the Backup Bidder (as defined herein);

       o.      No Fees: Other than a Stalking Horse Bidder, each Potential Bidder presenting a
               Bid or Bids will bear its own costs and expenses (including legal fees) in connection
               with the proposed transaction, and by submitting its Bid is agreeing to refrain from
               and waive any assertion or request for breakup fee, transaction fee, termination fee,
               expense reimbursement, or any similar type of payment or reimbursement on any
               basis, including under section 503(b) of the Bankruptcy Code; provided that the
               Debtors are authorized in their discretion, with the consent of the Consenting
               Stakeholders, to provide the Bid Protections to one or more Stalking Horse Bidders
               in accordance with these Bidding Procedures;

       p.      Adherence to Bidding Procedures: By submitting its Bid, each Potential Bidder
               is agreeing to abide by and honor the terms of these Bidding Procedures and agrees
               not to submit a Bid or seek to reopen the Sale Process, or the Auction (if held), after
               conclusion of the selection of the Successful Bidder (as defined herein). By
               submitting its Bid, each Potential Bidder is agreeing to comply in all respects with
               the Bankruptcy Code and any applicable non-bankruptcy law;

       q.      Consent to Jurisdiction: The Potential Bidder must submit to the jurisdiction of
               the Court and waive any right to a jury trial in connection with any disputes relating
               to the Debtors’ qualification of Bids, the Auction (if held), the construction and
               enforcement of these Bidding Procedures, the Plan, the Sale documents, and the
               Closing, as applicable;

       r.      Backup Bid: Each Bid shall provide that the Potential Bidder will serve as a backup
               bidder if the Potential Bidder’s bid is the next highest or otherwise best bid;

       s.      Expected Closing Date: Each Bid must state the Potential Bidder’s expected date
               of closing of the Sale; and

       t.      Letters of Credit: Any Bid must provide that the applicable bidder agrees that the
               obligations of any non-Debtor affiliate of the Debtors with regard to any letters of
               credit issued on behalf of any Debtor with respect to the applicable purchased assets
               will either be assumed, replaced, or continued, as applicable.

        All Bids shall promptly be shared with the Consenting Stakeholders. Only Bids fulfilling
all of the preceding requirements contained in this section may, at the Debtors’ reasonable
discretion, after consultation with the Consenting Stakeholders, be deemed to be “Qualified Bids,”
and only those parties submitting Qualified Bids may, at the Debtors’ reasonable discretion, after
consultation with the Consenting Stakeholders, be deemed to be “Qualified Bidders.”




                                                 8
        Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 21 of 39




          Within one business day after the Bid Deadline, the Debtors shall determine, after
  consultation with the Consenting Stakeholders, which Potential Bidders are Qualified Bidders and
  will notify the Potential Bidders whether Bids submitted constitute Qualified Bids, which will
  enable such Qualified Bidders to participate in the Auction. Any Bid that is not deemed a Qualified
  Bid shall not be considered by the Debtors; provided, however, that if the Debtors receive a Bid
  prior to the Bid Deadline (as defined below) that does not satisfy the requirements of a Qualified
  Bid, the Debtors may provide the Potential Bidder with the opportunity to remedy any deficiencies
  prior to the Auction. A Stalking Horse Bidder (if any) shall be deemed to be a Qualified Bidder,
  a Stalking Horse Bid shall be deemed a Qualified Bid, and a Stalking Horse Bidder (if any) may
  participate in the Auction with respect to the Debtors’ Mid-Con Assets.

          The Debtors shall provide copies, on a “professionals’ eyes only” basis, of the applicable
  documents provided by all Potential Bidders pursuant to this section VII (excluding underling
  financial or qualifying documentation) as soon as reasonably practicable, but no later than two
  business days after receipt thereof, to the Consenting Stakeholders at the addresses contained in
  section 14.10 of the Restructuring Support Agreement.

 VII.     Bid Deadline.

          Binding Bids must be received (via email shall be acceptable) by (a) the Debtors’ counsel,
  Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn.: Patrick J. Nash
  (patrick.nash@kirkland.com), Marc Kieselstein (marc.kieselstein@kirkland.com), and Alexandra
  Schwarzman (alexandra.schwarzman@kirkland.com); (b) the Debtors’ investment banker
  Intrepid Partners, LLC, 1201 Louisiana Street, Suite 600, Houston, TX 77002, Attn.: Tony
  Fernandez (fernandez@intrepidfp.com) and David Gehring (gehring@intrepidfp.com); and
  (c) Shearman & Sterling LLP, Bank of America Tower, 800 Capitol Street, Suite 2200, Houston,
  TX 77002, Attn.: Jeremy Kennedy (jeremy.Kennedy@Shearman.com) and Ryan Staine
  (ryan.Staine@Shearman.com), in each case so as to be actually received no later than 12:00 p.m.
  (prevailing Central Time) on October 15, 2020 (the “Bid Deadline”).

VIII.     Evaluation of Qualified Bids.

          Prior to the Auction (if held) the Debtors and their advisors will evaluate Qualified Bids
  and identify the Qualified Bid(s) that is, in the Debtors’ reasonable business judgment after
  consultation with the Consenting Stakeholders the highest or otherwise best Bid
  (the “Starting Bid”). In the event a Stalking Horse Bidder is selected, the Starting Bid shall include
  the amount provided for in the Stalking Horse Bid, plus the amount of the Bid Protections, plus
  $1.0 million. In addition, prior to the selection of the Successful Bidder, the Debtors may, in the
  Debtors’ reasonable business judgment engage in negotiations with bidders with respect to their
  Bids. For the avoidance of doubt, the Debtors, after consultation with the Consenting
  Stakeholders, may select more than one Qualified Bid to collectively serve as the Starting Bid in
  an Auction (if held) if each such Qualified Bid contemplates the purchase of different Mid-Con
  Assets. In conducting the evaluation of the Qualified Bids, the Debtors will take into consideration
  the following non-exclusive factors:




                                                    9
      Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 22 of 39




        a.      the amount of the Purchase Price of the Qualified Bid;

        b.      the value to be provided to the Debtors under the Bid, including the net economic
                effect upon the Debtors’ estates, taking into account any Stalking Horse Bidder’s
                rights to any Bid Protections;

        c.      the proposed changes or modifications to the form purchase agreement delivered in
                connection with such Qualified Bid and the comparative favorability of the terms
                set forth in such proposed purchase agreement versus any Stalking Horse
                Agreements, to the extent applicable;

        d.      the assets and liabilities excluded from the Qualified Bid and any executory
                contracts or leases or other liabilities proposed to be assumed;

        e.      any benefit to the Debtors’ bankruptcy estates from any assumption of liabilities or
                waiver of liabilities;

        f.      the certainty of a Qualified Bid leading to a confirmed plan (whether the Plan or
                some other plan);

        g.      the transaction structure and execution risk, including conditions to, timing of, and
                certainty of closing; termination provisions; availability of financing and financial
                wherewithal to meet all commitments; and required governmental or other
                approvals; and

        h.      any other factors the Debtors may, consistent with their fiduciary duties, after
                consultation with the Consenting Stakeholders, reasonably deem relevant.

         Within 24 hours of the determination of the Starting Bid, but in no event later than 24 hours
 before the Auction, the Debtors will (1) notify any Stalking Horse Bidder(s) as to which Qualified
 Bid is the Starting Bid and (2) distribute a copy of the Starting Bid to each Qualified Bidder who
 has submitted a Qualified Bid.

       If any Bid is determined by the Debtors not to be a Qualified Bid, the Debtors will refund
 such Qualified Bidder’s Good Faith Deposit within five (5) business days after the Bid Deadline.

IX.     No Qualified Bids.

        If no Qualified Bids other than a Stalking Horse Bid are received by the Bid Deadline, then
 the Debtors, after consultation with the Consenting Stakeholders, may cancel the Auction, and
 may decide, in the Debtors’ reasonable business judgment and with the consent of the Consenting
 Stakeholders to designate the Stalking Horse Bid as the Successful Bid, and pursue entry of the
 Sale Order approving a Sale of the Debtors’ assets to the Stalking Horse Bidder pursuant to the
 Stalking Horse Agreement. The Debtors shall promptly file notice of any cancellation of the
 Auction and designation of the Stalking Horse Bid as the Successful Bid with the Bankruptcy
 Court.




                                                  10
      Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 23 of 39




X.      Right to Credit Bid.

        Any Qualified Bidder that has a valid and perfected lien on any assets of the Debtors’
estates (a “Secured Creditor”) shall have the right to credit bid all or a portion of the value of such
Secured Creditor’s claims within the meaning of section 363(k) of the Bankruptcy Code; provided
that a Secured Creditor shall have the right to credit bid its claim only with respect to the collateral
by which such Secured Creditor is secured; and provided further that any credit bid by a junior
Secured Creditor shall contain a cash component sufficient to repay secured claims of a senior
Secured Creditor.

        Notwithstanding anything to the contrary contained herein and absent a further order of the
Court, each of (a) the DIP Agent, (b) the Revolving Credit Facility Administrative Agent,
(c) the FLLO Term Loan Agent, and (d) the Second Lien Notes Indenture Trustee shall have the
right to credit bid all or any portion of the aggregate amount of its applicable outstanding secured
obligations pursuant to section 363(k) of the Bankruptcy Code, and any such credit bid will be
considered a Qualified Bid to the extent such bid is received by the Bid Deadline and complies
with section 363(k) of the Bankruptcy Code and the requirements of this section XI.

XI.     Auction.

       If one or more Qualified Bids are received by the Bid Deadline with respect to any
applicable assets, then the Debtors shall conduct the Auction with respect to such assets. The
Auction for each applicable asset shall commence on October 27, 2020, at 10:00 a.m. (prevailing
Central Time), via remote video, or such later time or other place as the Debtors determine, after
consultation with the Consenting Stakeholders, in which case the Debtors shall timely notify all
Qualified Bidders of such later time or other place, and file a notice of the change on the Court’s
docket for these chapter 11 cases.

       The Auction will be conducted in accordance with the following procedures
(the “Auction Procedures”):

        a.     except as otherwise provided herein, the Auction will be conducted openly;

        b.     only Qualified Bidders, including any Stalking Horse Bidders (if any), shall be
               entitled to bid at the Auction;

        c.     the Qualified Bidders, including any Stalking Horse Bidders (if any), shall appear
               at the Auction via remote video or through duly authorized representatives via
               remote video at the Auction;

        d.     only the following parties shall be permitted to attend the Auction: authorized
               representatives of each of the Qualified Bidders (including any Stalking Horse
               Bidders), the Debtors and their respective advisors, the Consenting Stakeholders
               and their respective advisors, the members of the official committee of unsecured
               creditors and their respective advisors, and any other creditor party who makes a
               written request upon the Debtors to attend the Auction; provided that such request
               shall be actually received by the Debtors’ counsel no later than 24 hours prior to
               the commencement of the Auction; provided further that the Debtors reserve the


                                                  11
Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 24 of 39




        right to retract their permission at any point during the Auction if such creditor
        party does not act in good faith and in orderly fashion during the Auction;

  e.    Bids at the Auction, including any Bids by any Stalking Horse Bidder (if any), must
        be made in minimum increments of $1.0 million (or such other amount as the
        Debtors may determine, after consultation with the Consenting Stakeholders) of
        additional value (including after payment of the Bid Protections to any Stalking
        Horse Bidders, if applicable);

  f.    each Qualified Bidder will be permitted a reasonable time to respond to previous
        bids at the Auction, as determined by the Debtors;

  g.    the bidding will be transcribed or recorded to ensure an accurate recording of the
        bidding at the Auction;

  h.    no Qualified Bidder (or its representatives) may communicate with one another,
        collude, or otherwise coordinate for purposes of participating in the Auction, and
        each Qualified Bidder will be required to confirm on the record of the Auction that
        (A) it has not engaged in any collusion, coordination, or unfair competitive
        practices with respect to the bidding or the Sale and (B) its Bid represents an
        irrevocable, binding, good faith, and bona fide offer to purchase some or all of the
        Mid-Con Assets identified in such Bid if such Bid is selected as the Successful Bid
        (as defined herein); provided, however, that two or more Qualified Bidders may
        coordinate to the extent they wish to provide a combined bid if the Debtors, after
        consultation with the Consenting Stakeholders, approve such coordination in their
        reasonable discretion;

  i.    the Auction will not close unless and until all Qualified Bidders have been given a
        reasonable opportunity to submit an overbid at the Auction to the then prevailing
        highest Bid, subject to the Debtors’ right to require last and final Bids to be
        submitted on a “blind” basis;

  j.    the Court and the Debtors will not consider bids made after the Auction has been
        closed;

  k.    the Debtors reserve the right, in their reasonable business judgment, after
        consultation with the Consenting Stakeholders, to adjourn the Auction one or more
        times to, among other things, (a) facilitate discussions between the Debtors and
        Qualified Bidders, (b) allow Qualified Bidders to consider how they wish to
        proceed, and (c) provide Qualified Bidders the opportunity to provide the Debtors
        with such additional evidence as the Debtors, in their reasonable business judgment,
        after consultation with the Consenting Stakeholders, may require that the Qualified
        Bidder has sufficient internal resources or has received sufficient non-contingent
        debt and/or equity funding commitments to consummate the proposed transaction
        at the prevailing amount; and

  l.    the Auction will be governed by such other Auction Procedures as may be
        announced by the Debtors and their advisors, after consultation with the Consenting


                                         12
       Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 25 of 39




               Stakeholders, from time to time on the record at the Auction; provided that such
               other Auction Procedures are (a) not inconsistent with the Bidding Procedures
               Order, the Bankruptcy Code, or any other order of the Court, (b) disclosed orally
               or in writing to all Qualified Bidders, and (c) determined by the Debtors, after
               consultation with the Consenting Stakeholders, to further the goal of attaining the
               highest or otherwise best offer for the Mid-Con Assets, as applicable.

       For the avoidance of doubt, nothing in the Auction Procedures (if an Auction is held) will
prevent the Debtors from exercising their respective fiduciary duties under applicable law (as
reasonably determined in good faith by the Debtors).

XII.     Acceptance of the Successful Bid.

        The Auction shall continue until only one Qualified Bid is the highest or otherwise best bid
to purchase the Debtors’ Mid-Con Assets in the Debtors’ reasonable business judgment with the
consent of the Consenting Stakeholders and in a manner consistent with the exercise of their
fiduciary duties and outlined below in further detail, (a “Successful Bid”), and that further bidding
is unlikely to result in a different Successful Bid or Successful Bids that would be acceptable to
the Debtors, at which point, the Auction will be closed. When determining the highest or otherwise
best Qualified Bid, as compared to other Qualified Bids, the Debtors may consider the following
factors in addition to any other factors that the Debtors deem appropriate: (a) the amount and nature
of the total consideration; (b) the likelihood of the Qualified Bidder’s ability to close a transaction
and the timing thereof; (c) the net economic effect of any changes to the value to be received by
each of the Debtors’ estates from the transaction contemplated by the Bid Documents; and (d) the
tax consequences of such Qualified Bid.

        Any Qualified Bidder that submits a Successful Bid will be deemed a “Successful Bidder”
with respect to the applicable assets. The Debtors shall promptly file notice of the Successful Bid
and the Successful Bidder with the Bankruptcy Court. Within five days following conclusion of
the Auction and selection of a Successful Bidder, or as soon as reasonably practicable thereafter,
the Debtors shall present the results of the Auction at a hearing (the “Sale Hearing”) and shall seek
Bankruptcy Court approval to enter into a binding purchase agreement with the Successful Bidder
on the terms of the Successful Bid (the order approving such entry, the “Sale Order”). The form
of the Sale Order must be acceptable to the DIP Agent. For the avoidance of doubt, the Sale Order
shall deem the Debtors’ selection of the Successful Bid final and, subject to the designation of the
Backup Bid (defined below), the Debtors shall not solicit or accept any further bids or offers to
submit a bid after such selection; provided that, notwithstanding anything to the contrary in these
Bidding Procedures, nothing in these Bidding Procedures shall require the board of directors, board
of managers, or such similar governing body of any Debtor to take or refrain from taking any
action that would be inconsistent with applicable law or its fiduciary obligations under applicable
law.

       Within one business day of the selection of the Successful Bidder, such Successful Bidder
shall make a cash deposit, in addition to its Good Faith Deposit, in the amount of $10 million,
submitted by wire transfer of immediately available funds to an escrow account to be identified
and established by the Debtors pursuant to a customary and reasonable escrow agreement. Each
Successful Bidder and the Debtors shall, as soon as commercially reasonable and practicable,


                                                  13
        Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 26 of 39




complete and sign all agreements, contracts, instruments, or other documents evidencing and
containing the terms upon which each such Successful Bid was made.

XIII.     Designation of Backup Bidder.

       The Qualified Bidder with the second highest or otherwise best bid or combination of bids
(the “Backup Bid”) to purchase any or all of the applicable assets (the “Backup Bidder”) will be
determined by the Debtors, with the consent of the Consenting Stakeholders, at the conclusion of
the Auction and will be announced at that time to all the Qualified Bidders participating in the
Auction. If for any reason a Successful Bidder fails to consummate the purchase of such assets
within the time permitted after the entry of the Sale Order, then the Backup Bidder will
automatically be deemed to have submitted the Successful Bid for such assets, and the Backup
Bidder shall be deemed a Successful Bidder for such assets and shall be required to consummate
any Sale with the Debtors as soon as is commercially practicable without further order of the Court,
provided that the Debtors shall file a notice with the Court.

XIV.      Approval of Sale.

        The Debtors will present the results of the Auction to the Court for approval at the Sale
Hearing, at which certain findings will be sought from the Court regarding the Auction, including,
among other things, that: (a) the Auction was conducted, and the Successful Bidder was selected,
in accordance with the Bidding Procedures; (b) the Auction was fair in substance and procedure;
(c) the Successful Bid was a Qualified Bid as defined in the Bidding Procedures; and
(d) consummation of any Sale as contemplated by the Successful Bid in the Auction will provide
the highest or otherwise best offer for the Debtors and the Debtors’ Mid-Con Assets, and is in the
best interests of the Debtors and their estates.

       The Sale Hearing is presently scheduled to commence on October 30, 2020, at 9:30 a.m.
(prevailing Central Time), or as soon thereafter as counsel may be heard, before the
Honorable David R. Jones, United States Bankruptcy Court for the Southern District of Texas.

XV.       Return of Good Faith Deposit.

        The Good Faith Deposit of a Successful Bidder shall, upon consummation of any Sale, be
credited to the purchase price paid for the applicable assets. If a Successful Bidder fails to
consummate any Sale, then the Good Faith Deposit shall be forfeited to, and retained irrevocably
by, the Debtors, and all parties in interest, and the Debtors specifically, reserve the right to seek
all available damages from the defaulting Successful Bidder.

       The Good Faith Deposit of any Qualified Bidders that are not Successful Bidders or
Backup Bidders will be returned within five business days after the Auction or upon the permanent
withdrawal of the proposed Sale, and the Good Faith Deposit of any Backup Bidders will be
returned within five business days after the consummation of any Sale or upon the permanent
withdrawal of the proposed Sale.




                                                 14
       Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 27 of 39




XVI.     Reservation of Rights.

         The Debtors reserve their rights to modify these Bidding Procedures in their reasonable
business judgment, after consultation with the Consenting Stakeholders, in a manner consistent
with the exercise of their fiduciary duties, and in any manner that will best promote the goals of
the bidding process, or impose, at or before the Auction, additional customary terms and conditions
on the sale of the Debtors’ Mid-Con Assets, including, without limitation: (a) extending the
deadlines set forth in these Bidding Procedures; (b) adjourning the Auction; (c) adding procedural
rules that are reasonably necessary or advisable under the circumstances for conducting the
Auction; (d) canceling the Auction; (e) rejecting any or all Bids or Qualified Bids; and (f) adjusting
the applicable minimum overbid increment, including by requesting that Qualified Bidders submit
last or final bids on a “blind” basis; provided that the Debtors may not modify the consultation or
consent rights provided to any Consenting Stakeholders in the Bidding Procedures without the
consent of the applicable Consenting Stakeholders. For the avoidance of doubt, the Debtors
reserve the right at any point prior to the selection of the Successful Bidder to terminate the Sale
processes contemplated hereunder with respect to any or all of the Debtors’ assets and seek to sell
any or all assets pursuant to section 363(b) of the Bankruptcy Code.

XVII. Consent to Jurisdiction

        All Qualified Bidders at the Auction will be deemed to have consented to the core
jurisdiction of the Bankruptcy Court and waived any right to a jury trial in connection with any
disputes relating to the Sale, the Auction and the construction and enforcement of these Bidding
Procedures, or any written indications of interest, Preliminary Bid Documents, or the Bid
Documents, as applicable, and consented to the entry of a final order or judgment in any way
related to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the
construction and enforcement of any agreement or any other document relating to a Sale if it is
determined that the Bankruptcy Court would lack Article III jurisdiction to enter such a final order
or judgment absent the consent of the parties.

       Any parties raising a dispute relating to these Bidding Procedures must request that such
dispute be heard by the Bankruptcy Court on an expedited basis.

XVIII. Fiduciary Out.

        Notwithstanding anything to the contrary in these Bidding Procedures, nothing in these
Bidding Procedures or the Bidding Procedures Order shall require a Debtor or the board of
directors, board of managers, or similar governing body of a Debtor, after consulting with counsel,
to take any action or to refrain from taking any action related to any sale transaction to the extent
taking or failing to take such action would be inconsistent with applicable law or its fiduciary
obligations under applicable law.

        Further, notwithstanding anything to the contrary in these Bidding Procedures, through the
date of the Auction, nothing in these Bidding Procedures or the Bidding Procedures Order shall
diminish the right of the Debtors and their respective directors, officers, employees, investment
bankers, attorneys, accountants, consultants, and other advisors or representatives to: (a) consider,
respond to, and facilitate alternate proposals for sales or other restructuring transactions involving



                                                 15
     Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 28 of 39




any or all of the Debtors’ Mid-Con Assets (each an “Alternate Proposal”); (b) provide access to
non-public information concerning the Debtors to any entity or enter into confidentiality
agreements or nondisclosure agreements with any entity; (c) maintain or continue discussions or
negotiations with respect to Alternate Proposals; (d) otherwise cooperate with, assist, participate
in, or facilitate any inquiries, proposals, discussions, or negotiation of Alternate Proposals; and (e)
enter into or continue discussions or negotiations with holders of claims against or equity interests
in a Debtor or any other party in interest in these chapter 11 cases (including any official committee
and the United States Trustee), or any other entity regarding Alternate Proposals; provided,
however, that the Consenting Stakeholders’ rights to terminate the Restructuring Support
Agreement pursuant to its terms shall be preserved, including upon the occurrence of a sale of any
material assets that the Required Consenting Stakeholders have not consented to in writing (as
provided for in section 12.01(f) of the Restructuring Support Agreement); provided, further, if the
Restructuring Support Agreement is terminated pursuant to its terms, the consent and consultation
rights provided to the Consenting Stakeholders in these Bidding Procedures shall be inapplicable
except for the DIP Agent’s consent rights with respect to the Stalking Horse Agreement,
Successful Bid, Backup Bid, and Sale Order.

        If the Debtors receive any Alternate Proposal, or any update to an Alternate Proposal from
the counterparty thereto, then the Debtors shall (i) within two business days of receiving such
proposal, provide counsel to the Consenting Stakeholders with all documentation received in
connection with such Alternate Proposal; (ii) provide counsel to the Consenting Stakeholders with
regular updates as to the status and progress of such Alternate Proposal; and (iii) respond promptly
to reasonable information requests and questions from counsel to the Consenting Stakeholders
relating to such Alternate Proposal.



                            [Remainder of page intentionally left blank]




                                                  16
Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 29 of 39




                              Exhibit 2

                             Sale Notice
        Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 30 of 39




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


    In re:                                                             §     Chapter 11
                                                                       §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                            §     Case No. 20-33233 (DRJ)
                                                                       §
                                       Debtors.                        §     (Jointly Administered)
                                                                       §

                        NOTICE OF AUCTION FOR THE
               SALE OF THE DEBTORS’ MID-CON ASSETS FREE AND
         CLEAR OF ANY AND ALL CLAIMS, INTERESTS, AND ENCUMBRANCES


        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) are soliciting offers for the purchase of the Debtors’ Mid-Con Assets
and assumption of certain liabilities of the Debtors consistent with the bidding procedures (the
“Bidding Procedures”)2 approved by the United States Bankruptcy Court for the Southern District
of Texas (the “Court”) by entry of an order on [●] [Docket No. [●]]
(the “Bidding Procedures Order”). All interested bidders should carefully read the Bidding
Procedures and Bidding Procedures Order. To the extent that there are any inconsistencies
between this notice and the Bidding Procedures or the Bidding Procedures Order, the Bidding
Procedures or the Bidding Procedures Order, as applicable, shall govern in all respects.

Copies of the Bidding Procedures Order or other documents related thereto are available
upon request to Epiq Corporate Restructuring, LLC by calling (855) 907-2082 (Toll Free) or
+1 (503) 520-4448 (International) or visiting the Debtors’ restructuring website at
(https://dm.epiq11.com/chesapeake).

       PLEASE TAKE FURTHER NOTICE that the Bid Deadline is October 15, 2020, at
12:00 p.m. (prevailing Central Time), and that any person or entity who wishes to participate in
the Auction must comply with the participation requirements, bid requirements, and other
requirements set forth in the Bidding Procedures.

       PLEASE TAKE FURTHER NOTICE that the Debtors intend to conduct the Auction, at
which time they will consider proposals submitted to the Debtors and their professionals, by and

1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Bidding
      Procedures Order or the Bidding Procedures, as applicable.
    Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 31 of 39




pursuant to the Bidding Procedures as set forth in the Bidding Procedures Order, on October 27,
2020, at 10:00 am. (prevailing Central Time) via remote video at [____].

        PLEASE TAKE FURTHER NOTICE that the Debtors expect to seek approval of the
Sale at the Sale Hearing, which is presently scheduled to commence on October 30, at 9:30 a.m.
(prevailing Central Time), or as soon thereafter as counsel may be heard, before the Honorable
David R. Jones in the United States Courthouse, 515 Rusk Street, Houston, Texas 77002.

         PLEASE TAKE FURTHER NOTICE that, except as otherwise set forth in the Bidding
Procedures Order with respect to objections to proposed cure amounts or the assumption and
assignment of Assigned Contracts, objections, if any, to a proposed Sale must: (a) be in writing;
(b) conform to the applicable provisions of the Bankruptcy Rules and the Bankruptcy Local Rules;
(c) state with particularity the legal and factual basis for the objection and the specific grounds
therefor; and (d) be filed with the Court by October 23, 2020 at 4:00 p.m. (prevailing Central
Time); provided, however, that any objections to the manner in which the Auction was conducted
and the identity of the Successful Bidder or Backup Bidder may be filed up to 24 hours prior to
the Sale Hearing, or, if the Debtors elect not to proceed with an Auction, two business days
following the notification filed with the Court of such election not to proceed with an Auction.

         CONSEQUENCES OF FAILING TO TIMELY MAKE AN OBJECTION

ANY PARTY OR ENTITY WHO FAILS TO TIMELY MAKE AN OBJECTION TO A
SALE ON OR BEFORE THE SALE OBJECTION DEADLINE IN ACCORDANCE WITH
THE BIDDING PROCEDURES ORDER SHALL BE FOREVER BARRED FROM
ASSERTING ANY OBJECTION TO SUCH SALE, INCLUDING WITH RESPECT TO
THE TRANSFER OF THE SELLING DEBTORS’ ASSETS FREE AND CLEAR OF ALL
LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, EXCEPT AS SET
FORTH IN THE APPLICABLE PURCHASE AGREEMENT(S).




                                                2
     Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 32 of 39




                      NO SUCCESSOR OR TRANSFEREE LIABILITY

         The Sale Order is expected to provide, among other things, that the Successful Bidder from
the Sale will have no responsibility for, and the assets will be sold free and clear of, any successor
liability, including the following:
         To the greatest extent allowable by applicable law, the Successful Bidder shall not be
deemed, as a result of any action taken in connection with the Stalking Horse Agreement (in the
case where a Stalking Horse Bidder is the Successful Bidder) or a separate purchase agreement
entered into with the Successful Bidder (if a Stalking Horse Bidder is not the Successful Bidder),
the consummation of the Sale, or the transfer or operation of the assets, to (a) be a legal successor,
or otherwise be deemed a successor to the Debtors (other than with respect to any obligations as
an assignee under the Assigned Contracts arising after the Effective Date); (b) have, de facto or
otherwise, merged with or into the Debtors; or (c) be an alter ego or mere continuation or
substantial continuation of the Debtors, in the case of each of (a), (b), and (c), including, without
limitation, within the meaning of any foreign, federal, state or local revenue law, pension law, the
Employee Retirement Income Security Act, the Consolidated Omnibus Budget Reconciliation Act,
the WARN Act (29 U.S.C. §§ 2101 et seq.), the Fair Labor Standard Act, Title VII of the Civil
Rights Act of 1964 (as amended), the Age Discrimination and Employment Act of 1967 (as
amended), the Federal Rehabilitation Act of 1973 (as amended), the National Labor Relations Act
(29 U.S.C. § 151, et seq.), environmental liabilities, debts, claims or obligations, any liabilities,
debts or obligations of or required to be paid by the Debtors for any taxes of any kind for any
period, labor, employment, or other law, rule or regulation (including without limitation filing
requirements under any such laws, rules or regulations), or under any products liability law or
doctrine with respect to the Debtors’ liability under such law, rule or regulation or doctrine. All
rights of any party to set off any claims, debts or obligations owed by or to the Successful Bidder
in connection with the assets shall be extinguished on the Effective Date pursuant to the Sale Order.
Other than as expressly set forth in the Stalking Horse Agreement (or another Successful Bidder’s
purchase agreement, as applicable) with respect to Assumed Liabilities, the Successful Bidder
shall not have any responsibility for (a) any liability or other obligation of the Debtors or related
to the assets or (b) any claims (as such term is defined by section 101(5) of the Bankruptcy Code)
against the Debtors or any of their predecessors or affiliates. To the greatest extent allowed by
applicable law, the Successful Bidder shall have no liability whatsoever with respect to the
Debtors’ (or their predecessors’ or affiliates’) respective businesses or operations or any of the
Debtors’ (or their predecessors’ or affiliates’) obligations based, in whole or part, directly or
indirectly, on any theory of successor or vicarious liability of any kind or character, or based upon
any theory of antitrust, environmental, successor or transferee liability, de facto merger or
substantial continuity, labor and employment or products liability, whether known or unknown as
of the Effective Date, now existing or hereafter arising, asserted or unasserted, fixed or contingent,
liquidated or unliquidated, including liabilities on account of any taxes arising, accruing or payable
under, out of, in connection with, or in any way relating to the operation of the assets prior to the
Effective Date. The Stalking Horse Bidder would not have entered into the Stalking Horse
Agreement but for the foregoing protections against potential claims based upon “successor
liability” theories.



                                                  3
    Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 33 of 39




       PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right, after
consultation with the Consenting Stakeholders and in their reasonable business judgment and
subject to the exercise of their fiduciary duties, to modify the Bidding Procedures and/or to
terminate discussions with any Potential Bidders at any time, to the extent not materially
inconsistent with the Bidding Procedures.

         PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Motion,
Bidding Procedures, and Bidding Procedures Order, as well as all related exhibits, are available:
(a) free of charge upon request to Epiq Corporate Restructuring, LLC (the notice and claims agent
retained in these chapter 11 cases) by (a) calling (855) 907-2082 (Toll Free) or +1 (503) 520-4448
(International);     (b)      visiting      the      Debtors’    restructuring       website     at
(https://dm.epiq11.com/chesapeake); or (c) for a fee via PACER by visiting
(http://www.txs.uscourts.gov).



                           [Remainder of page intentionally left blank]




                                                4
   Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 34 of 39




Houston, Texas
[__], 2020


JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:      (713) 752-4200               Telephone: (312) 862-2000
Facsimile:      (713) 752-4221               Facsimile: (312) 862-2200
Email:          mcavenaugh@jw.com            Email:        patrick.nash@kirkland.com
                jwertz@jw.com                              marc.kieselstein@kirkland.com
                kpeguero@jw.com                            alexandra.schwarzman@kirkland.com
                vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 35 of 39




                              Exhibit 3

                             Cure Notice
        Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 36 of 39




                         IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                       §
    In re:                                                             §     Chapter 11
                                                                       §
    CHESAPEAKE ENERGY CORPORATION, et al.,1                            §     Case No. 20-33233 (DRJ)
                                                                       §
                                       Debtors.                        §     (Jointly Administered)
                                                                       §

                 NOTICE TO CONTRACT PARTIES TO POTENTIALLY
             ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES


                 YOU ARE RECEIVING THIS NOTICE BECAUSE YOU
             OR ONE OF YOUR AFFILIATES IS A COUNTERPARTY TO AN
         EXECUTORY CONTRACT OR UNEXPIRED LEASE WITH ONE OR MORE
         OF THE DEBTORS AS SET FORTH ON EXHIBIT A ATTACHED HERETO.

        PLEASE TAKE NOTICE that on [●], 2020, the United States Bankruptcy Court for the
Southern District of Texas (the “Court”) entered the Order (I) Approving Bidding Procedures for
the Sale of the Debtors’ Mid-Con Assets, (II) Approving Bid Protections, (III) Scheduling Certain
Dates with Respect Thereto, (IV) Approving the Form and Manner of Notice Thereof, and (V)
Approving Contract Assumption and Assignment Procedures [Docket No. [●]] (the “Bidding
Procedures Order”),2 authorizing the Debtors to conduct an auction (the “Auction”) to select the
party to purchase Debtors’ Mid-Con Assets. The Auction will be governed by the bidding
procedures (attached to the Bidding Procedures Order as Exhibit 1 (the “Bidding Procedures”).

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures and the
terms of any Successful Bid, the Debtors may assume and assign to the Successful Bidder certain
of the Assigned Contracts listed on the Assigned Contracts Schedule, attached hereto as Exhibit A,
to which you are a counterparty, upon approval of the Sale. The Assigned Contracts Schedule can
also be viewed on the Debtors’ case website (https://dm.epiq11.com/chesapeake). The Debtors
have conducted a review of their books and records and have determined that the cure amount for
unpaid monetary obligations under such Assigned Contracts is as set forth on Exhibit A attached
hereto (the “Cure Costs”).


1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://dm.epiq11.com/chesapeake. The location of Debtor Chesapeake Energy
      Corporation’s principal place of business and the Debtors’ service address in these chapter 11 cases is 6100 North
      Western Avenue, Oklahoma City, Oklahoma 73118.

2
      All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
      Procedures
     Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 37 of 39




         PLEASE TAKE FURTHER NOTICE that if you disagree with the proposed Cure Costs,
object to a proposed assignment to the Successful Bidder of any Assigned Contract, or object to
the ability of the Successful Bidder to provide adequate assurance of future performance with
respect to any Assigned Contract, your objection must: (i) be in writing; (ii) comply with the
applicable provisions of the Bankruptcy Rules, Bankruptcy Local Rules, and any order governing
the administration of these chapter 11 cases; (iii) state with specificity the nature of the objection
and, if the objection pertains to the proposed Cure Costs, state the correct cure amount alleged to
be owed to the objecting Contract Counterparty, together with any applicable and appropriate
documentation in support thereof; and (iv) if you object to proposed Cure Costs or a proposed
assignment to the Successful Bidder of any Assigned Contract, be filed with the Court no later
than      October      23,     2020,     at   4:00       p.m.     (prevailing      Central      Time)
(the “Cure Objection Deadline”) and if you object to the ability of the Successful Bidder to
provide adequate assurance of future performance with respect to any Assigned Contract, be filed
with the Court no later than the earlier of (a) the Sale Objection Deadline or Supplemental
Assigned Contract Hearing, as applicable, and (b) 4:00 p.m. (prevailing Central Time) on
the date that is 14 days following (x) the Assumption and Assignment Service Date, or (y) the
date of Service of the Supplemental Cure Notice, as applicable, in each case, by the following
parties: (a) counsel for the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago, Illinois
60654, Attn.: Patrick J. Nash (patrick.nash@kirkland.com), Marc Kieselstein
(marc.kieselstein@kirkland.com),               and               Alexandra               Schwarzman
(alexandra.schwarzman@kirkland.com); and (b) Office of the United States Trustee for the
Southern District of Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002, Attn.: Stephen
Statham.

        PLEASE TAKE FURTHER NOTICE that if no objection to (a) the Cure Costs(s),
(b) the proposed assignment and assumption of any Assigned Contract, or (c) adequate assurance
of the Successful Bidder’s ability to perform is filed by the Cure Objection Deadline, then (i) you
will be deemed to have stipulated that the Cure Costs as determined by the Debtors are correct,
(ii) you will be forever barred, estopped, and enjoined from asserting any additional cure amount
under the proposed Assigned Contract, and (iii) you will be forever barred, estopped, and enjoined
from objecting to such proposed assignment to the Successful Bidder on the grounds that the
Successful Bidder has not provided adequate assurance of future performance as of the closing
date of the Sale.

       PLEASE TAKE FURTHER NOTICE that any Cure Objection in connection with the
Successful Bid that otherwise complies with these procedures yet remains unresolved as of the
commencement of the Sale Hearing, shall be heard at a later date to be fixed by the Court.

        PLEASE THAT FURTHER NOTICE that, notwithstanding anything herein, the mere
listing of any Assigned Contract on the Cure Notice does not require or guarantee that such
Assigned Contract will be assumed by the Debtors at any time or assumed and assigned, and all
rights of the Debtors and the Successful Bidder with respect to such Assigned Contract are
reserved. Moreover, the Debtors explicitly reserve their rights, in their reasonable discretion, to
seek to reject or assume each Assigned Contract pursuant to section 365(a) of the Bankruptcy Code
and in accordance with the procedures allowing the Debtors and/or the Successful Bidder, as
applicable, to designate any Assigned Contract as either rejected or assumed on a post-closing
basis.

                                                  2
    Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 38 of 39




        PLEASE TAKE FURTHER NOTICE that, nothing herein (i) alters in any way the
prepetition nature of the Assigned Contracts or the validity, priority, or amount of any claims of a
counterparty to any Assigned Contract against the Debtors that may arise under such Assigned
Contract, (ii) creates a postpetition contract or agreement, or (iii) elevates to administrative
expense priority any claims of a counterparty to any Assigned Contract against the Debtors that
may arise under such Assigned Contract.



                           [Remainder of page intentionally left blank]




                                                 3
   Case 20-33233 Document 1147-1 Filed in TXSB on 09/11/20 Page 39 of 39




Houston, Texas
[__], 2020


JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
Kristhy M. Peguero (TX Bar No. 24102776)     Marc Kieselstein, P.C. (admitted pro hac vice)
Veronica A. Polnick (TX Bar No. 24079148)    Alexandra Schwarzman (admitted pro hac vice)
1401 McKinney Street, Suite 1900             300 North LaSalle Street
Houston, Texas 77010                         Chicago, Illinois 60654
Telephone:      (713) 752-4200               Telephone: (312) 862-2000
Facsimile:      (713) 752-4221               Facsimile: (312) 862-2200
Email:          mcavenaugh@jw.com            Email:        patrick.nash@kirkland.com
                jwertz@jw.com                              marc.kieselstein@kirkland.com
                kpeguero@jw.com                            alexandra.schwarzman@kirkland.com
                vpolnick@jw.com

Co-Counsel to the Debtors                    Co-Counsel to the Debtors
and Debtors in Possession                    and Debtors in Possession
